Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior art of record does not teach, singly or in combination a system that comprises a system for distributed time-deterministic synchronized execution for control, test, and measurement applications comprising a graphical user interface that allows a user to enter high level instructions to program a module of a set of modules using a flowchart that comprises at least one synchronous element entered by a user in one of the modules and this at least one synchronized element is automatically replicated in other modules of a set to be executed as an instruction word in a same instant of time by a time deterministic processor of each module of the set. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of distributed execution systems.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2007/0294495, Uchida et al., relates to storage apparatus that creates a generation backup of a storage comprising a first copy section that creates a snapshot of at least one of all data stored in the storage at an indicated time point and difference data stored in the storage in an indicated time period.
U.S. Patent Appl. Pub. # 2008/0178185, Okada et al., relates to a control apparatus for determining the priority of each of a plurality of applications that use data in different logical .
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NADEEM IQBAL/Primary Examiner, Art Unit 2114